Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 4, 6, 17-18, and 20 have been canceled. Claims 22-25 have been added. Claims 1-3, 5, 7-16, 19, and 21-25 are pending. Claims 1-3, 5, 7-16, 19, and 21-25 have been examined. Claims 1-3, 5, 7-16, 19, and 21-25 have been rejected. 

Independent claims comprise limitations of acquiring measurements values from downhole tools in a bore. These limitations require downhole tools in a bore to make measurements. They do not belong to math concepts, mental processes, or organizing human activity. In addition, the claims comprise limitations of simulating fluid flow, which require a computer, that do not belong to math concepts, mental processes, or organizing human activity. Hence, claims 1-5, 7-21 are eligible under 35 USC 101.

Response to Arguments
Applicant's arguments, filed 5/17/2021, with respect to claims 1, see pp. 13-17, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 2-3, 7-16, 19, and 22-24 are argued patentable for depending on claim 1, see p. 17, have been considered but are moot because the new ground of rejection does not rely on 

Applicant's arguments, filed 5/17/2021, with respect to claim 25, see pp. 17-20, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-8, 11-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polyakov et al. (US 2013/0110486).

As per claim 1, Polyakov teaches a method comprising:
acquiring measurement values at corresponding measurement times from at least two different types of downhole tools disposed in a portion of a bore in a formation that forms a bore wall of the portion of the bore wherein the at least two members selected from a group consisting of a sigma tool, a conductivity tool and a sonic and tool and wherein the measurement values comprise measurement values acquired for at least one radial depth of investigation in the formation (¶ 0017, 0024; in these paragraphs Polyakov teaches using measurement tools positioned along a wellbore to collect property information of a 
performing a joint inversion of the acquired measurement values for selected formation parameters (¶ 0082; Polyakov teaches performing inversion on input measurements from different types of tools; this inversion process using different types of tools’ measurements is a joint inversion);
building a near-bore fluid flow model of at least a portion of the formation that comprises at least the portion of the bore (¶ 0017, 0020, 0028; Polyakov teaches obtaining measurements to generate model for analysis of fluid flow around and through the wellbore; this teaching indicates that a near-bore fluid flow model as recited is built);
simulating fluid flow based at least in part on the near-bore fluid flow model and the selected formation parameters to generate simulated measurement values for the at least one radial depth of investigation for the measurement times, wherein the simulating determines mud-filtrate invasion in the formation at the measurement times (¶ 0019-0020; Polyakov teaches performing simulation employing fluid flow model with parameter values 
for the measurement times, comparing the acquired measurement values and the simulated measurement values (¶ 0084; Polyakov teaches generating synthetic log data by simulation and comparing the synthetic log data, corresponding to simulated measurement values, with log data, corresponding to measured data);
based at least in part on the comparing, revising at least one of the selected formation parameters to generate revised formation parameters and simulating fluid flow based at least in part on the near-bore fluid flow model and the revised formation parameters to generate revised simulated measurement values (¶ 0084; Polyakov teaches based on the comparison step as discussed in the limitation right above, model of invasion object used for simulation is revised); and 
outputting at least the revised formation parameters wherein the revised formation parameters characterize the formation (¶ 0084; Polyakov teaches comparing expected measurements, which are calculated from a model, with measurements and revising parameters; the teaching of adjusting parameters comprising formation parameters indicates outputting the revised formation parameters characterize the formation);

As per claim 2, Polyakov teaches the method of claim 1 wherein the formation parameters comprise static and dynamic formation parameters (¶ 0027-0028; Polyakov teaches dynamic and static formation parameters are measured).

As per claim 3, Polyakov teaches the method of claim 1 wherein the formation parameters comprise at least one member selected from a group consisting of porosity, permeability, saturation (¶ 0052, Polyakov teaches formation parameters comprising porosity, permeability, and saturation), relative permeability and capillary pressure.

As per claim 5, Polyakov teaches the method of claim 1 comprising simulating fluid flow based on the nearbore fluid flow model and the revised formation parameters to generate simulated measurement values for a different portion of the bore in the formation (¶ 0059, 0084; Polyakov teaches comparing synthetic data log, which are generated from simulation of a model, with measured data log and revising parameters for an invasion object at a certain depth and multiple invasion shapes, for multiple invasion objects, being defined for a range of depths; these teachings read onto this claim). 

As per claim 7, Polyakov teaches the method of claim 1 wherein the at least two different types of downhole tools comprise logging while drilling tools (¶ 0081). 

As per claim 8, Polyakov teaches the method of claim 1 wherein the at least two different types of downhole tools comprise wireline tools (¶ 0081). 

As per claim 11, Polyakov teaches the method of claim 10 wherein the simulated measurement values for the measurement times are generated based at least in part on one or more of the saturation, salinity and pressure values (¶ 0061, 0084; Polyakov teaches invasion front definitions including water saturation and salt, corresponding to salinity, concentration being defined; an invasion object is generated and define by simulation). 

As per claim 12, Polyakov teaches the method of claim 1 comprising outputting at least one member selected from a group consisting of the near-bore fluid flow model (¶ 0017, 0020, 0028; Polyakov teaches obtaining measurements to generate model for analysis of fluid flow around and through the wellbore; this teaching indicates that a near-bore fluid flow model as recited is built) and a calibrated rock physics model. 

As per claim 13, Polyakov teaches the method of claim 1 comprising acquiring additional measurement values from the at least two different types of downhole tools disposed in a different portion of the bore in the formation (¶ 0024 Polyakov teaches performing measurement tools capable of sensing parameters may be located at various positions along the wellbore).

As per claim 14, Polyakov teaches the method of claim 1 comprising drilling into the formation (¶ 0081; Polyakov teaches using logging while drilling tools; this teaching implies drilling into the formation). 

As per claim 15, Polyakov teaches the method of claim 1 comprising drilling into the formation based at least in part on the near-bore fluid flow model (¶ 0017, 0020, 0028; Polyakov teaches obtaining measurements to generate model for analysis of fluid flow around and through the wellbore; this teaching indicates that a near-bore fluid flow model as recited is built; in ¶ 0081 Polyakov teaches using logging while drilling tools; this teaching implies drilling into the formation; these teachings in combination indicate drilling into the formation based at least in part on the near-bore fluid flow model), the revised formation parameters, or the near-bore fluid flow model and the revised formation parameters. 

As per claim 16, Polyakov teaches a system comprising: 
a processor (¶ 0103);
memory operatively coupled to the processor (¶ 0103); and
processor-executable instructions stored in the memory to instruct the system (¶ 0104) to:

perform a joint inversion of the acquired measurement values for selected formation parameters (¶ 0082);
build a near-bore fluid flow model of at least a portion of the formation that includes at least the portion of the bore (¶ 0017, 0020, 0028);
simulate fluid flow based at least in part on the near-bore fluid flow model and the selected formation parameters to generate simulated measurement values for the at least one radial depth of investigation for the measurement times, wherein the simulating determines mud-filtrate invasion in the formation at the measurement times (¶ 0019-0020);
for the measurement times, compare the acquired measurement values and the simulated measurement values (¶ 0084);
based at least in part on the comparison, revise at least one of the selected formation parameters to generate revised formation parameters and simulating fluid flow based at least in part on the near-bore fluid flow model and the revised formation parameters to generate revised simulated measurement values (¶ 0084); and
output at least the revised formation parameters wherein the revised formation parameters characterize the formation (¶ 0084).

As per claim 19, these limitations have already been discussed in claim 16. They are, therefore, rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Polyakov et al. as applied to claim 1 above, and further in view of Minh et al. (US 2011/004408).

As per claim 9, Polyakov teaches he method of claim 1 wherein the at least two different types of downhole tools comprise at least one logging while drilling tool or wireline tool (¶ 0081). 
Polyakov does not teach:
the at least two different types of downhole tools comprise at least one logging while drilling tool and wireline tool.
However, Minh teaches:
two different types of downhole tools comprise at least one logging while drilling tool and wireline tool (¶ 0006).
Polyakov and Minh are analogous art because they both are in the field of measurements and logging of subsurface formations surrounding a wellbore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polyakov and Minh to incorporate both drilling tool and wireline tool. One of ordinary skill in the art would have been motivated to make such a combination because Minh’s teachings would have ensured measurement tools comprising .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Polyakov et al. as applied to claim 1 above, and further in view Liang et al. (US 2010/0185393).

As per claim 10, Polyakov teaches the method of claim 1 wherein the simulating comprises generating saturation and salinity values (¶ 0061, 0084; Polyakov teaches invasion front definitions including water saturation and salt, corresponding to salinity, concentration being defined; an invasion object is generated and define by simulation);
but does not teach: 
simulating comprises generating pressure values. 
However, Liang teaches: 
simulating comprises generating pressure values (¶ 0014; Liang teaches performing fluid flow simulation to generate pressure transient data).
Polyakov and Liang are analogous art because they both are in the field of measurements and logging of subsurface formations surrounding a wellbore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polyakov and Liang. One of ordinary skill in the art would have been motivated to make such a combination because Liang’s teachings would have provided a more reliable interpretation of formation test compared to the conventional methods and applied to support horizontal and deviated wells with dipping formation layers (¶ 0013).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Polyakov et al. in view of as applied to claim 1 above, and further in view of Minh et al. (US 2011/004408) and Pfutzner et al. (US 2014/0343857).

As per claim 21, Polyakov the method of claim 1, wherein the at least two different types of tools comprise the conductivity tool wherein the conductivity tool acquires measurement values indicative of resistivity (¶ 0024 Polyakov teaches the tools to measure resistivity, which corresponding to conduction, so these tools correspond to conduction tool);
But does not teach: 
the at least two different types of tools comprise the sigma tool, wherein the sigma tool acquires measurement values indicative of saturation, independent of resistivity, and mud-filtrate invasion, wherein resistivity depends on salinity.
However, Minh teaches:
the at least two different types of tools comprise the sigma tool, wherein the sigma tool acquires measurement values indicative of saturation, independent of resistivity (¶ 0007-0008; Minh teaches a logging tool measuring capture cross section used to determine water saturation, so the measurement is indicative of saturation; Minh also teaches the sigma tool’s measurements are used in combination with resistivity to determine water saturation, so this teaching suggests that the acquired measurement values independent of resistivity), and mud-filtrate invasion (¶ 0007-0008, 0019, p. 2 ¶ 0026, Table 1; Minh teaches sigma measurements indicating presence of invasion, see ¶ 0007-0008, and sigma measurement term Σmud, see Table 1; these teachings suggest sigma tool acquires measurement values indicative of mud-filtrate invasion).
Polyakov and Minh are analogous art because they both are in the field of measurements and logging of subsurface formations surrounding a wellbore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Polyakov and Minh do not teach:
wherein resistivity depends on salinity.
However, Pfutzner teaches:
wherein resistivity depends on salinity (¶ 0053, 0055; Pfutzner teaches a tool to measure resistivity or conductivity with sensitivity to salinity, which means resistivity depends on salinity).
Polyakov, Minh, and Pfutzner are analogous art because they teach generating a fluid-flow model associated with inversion process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polyakov, Minh, and Pfutzner. One of ordinary skill in the art would have been motivated to make such a combination because Pfutzner’s teachings would have provided accurate knowledge of formation water salinity which is important to determine an accurate porosity (¶ 0059).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Polyakov et al. (US 2011/0087459) as applied to claim 1 above, and further in view of Minh et al. (US 2011/004408).

As per claim 22, Polyakov does not teach the method of claim 1, wherein acquiring measurement values comprises acquiring sigma measurement values at multiple depths of investigation;
However, Minh teaches:

Polyakov and Minh are analogous art because they both are in the field of measurements and logging of subsurface formations surrounding a wellbore. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polyakov and Minh. One of ordinary skill in the art would have been motivated to make such a combination because Minh’s teachings would have provided sigma measurements for interpolation to determine the respective depths of investigation of the multiple sigma measurements (Abstract).

As per claim 23, Polyakov teaches the method of claim 22, wherein the acquiring measurement values occurs during drilling (¶ 0035).

As per claim 24, Minh teaches the method of claim 22, comprising verifying presence or absence of shallow mud-filtrate invasion for estimating water saturation from at least a portion of the sigma measurement values (¶ 0008, 0026, 0032, Table 1; Minh teaches using sigma measurement values, mud-filtrate invasion and water saturation are determined).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Polyakov et al. as applied to claim 1 above, and further in view of Raghuraman et al. (US 2004/0011524).

As per claim 25, Polyakov does not teach the method of claim 1, wherein, for formation brine salinity disturbed by mud-filtrate invasion, the simulating comprises simulation of salt transport and mixing process in connection with fluid flow. 
However, Raghuraman teaches:

Polyakov and Raghuraman are analogous art because they teach generating a fluid-flow model associated with inversion process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polyakov and Raghuraman. One of ordinary skill in the art would have been motivated to make such a combination because Raghuraman’s teachings would have helped determine effective formation properties in the inter-well region (¶ 0001)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                                                                                                                                                                                                                                
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129